IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 PIONEER SQUARE HOTEL
 COMPANY and APH CORPORATION,                        DIVISION ONE
 Washington corporations,
                                                     No. 79939-8-I
                         Respondents,
                                                     UNPUBLISHED OPINION
               V.


 THE CITY OF SEATTLE, acting through                 FILED: February 18, 2020
 the SEATTLE PUBLIC UTILITIES,

                         Appellant.
       DWYER, J.    —   The parties to this appeal dispute whether the trial court

erred by dismissing Pioneer Square’s complaint without prejudice. The City of

Seattle asserts that the complaint should have been dismissed with prejudice.

       In the companion case, Pioneer Square Hotel Co. v. City of Seattle, No.

80000-1-I (Wash. Ct. App. Feb. 18, 2020), we held that the trial court erred by

dismissing the underlying complaint at all. For the reasons set forth in No.

80000-1-I, we hold that the order of dismissal entered herein must be reversed.

       Reversed and remanded.




WE CONCUR: